* Curia.
The infants have mistaken their remedy. The cause was tried on a valid issue as to some of the defendants.. This puts the whole to an appeal, admitting that the infants are to be considered as not before the justice’s court. A trial as to any of the defendants, requires an appeal on their part; and draws after it the same remedy as to all. The cause cannot be divided; part of the defendants bringing certiorari, and part appealing; or, as here, part remaining in the justice’s court. The course should have been to appeal to the common pleas, who might there have appointed guardians ; or, if this ceremony had been omitted in that court, error would lie for that cause, upon a verdict and judgment against the infants.
Motion granted.